COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                 ORDER OF ABATEMENT – ACCELERATED TERMINATION APPEAL

Appellate case name:       In the Interest of T.P., Jr., a Child

Appellate case number:     01-13-00057-CV

Trial court case number: 0863981

Trial court:               312th District Court of Harris County

        This is a termination appeal, but the notice of appeal did not indicate whether appellant is
presumed indigent. However, appellant has an appointed attorney, although it appears that this
attorney may have been discharged by the trial court after filing the notice of appeal. In a suit
filed by a governmental entity in which termination of the parent-child relationship is requested,
a parent who the court has determined is indigent for purposes of appointment of an attorney ad
litem is presumed to remain indigent for the duration of the suit and subsequent appeal. TEX.
FAM. CODE ANN. §107.013(e).
        Accordingly, we abate this appeal and remand the case to the trial court. The trial court
is directed to make a written finding regarding whether appellant was determined to be indigent
in the underlying cause. If so, and if the trial court has permitted appellant’s appointed attorney
to withdraw, the trial court is directed to appoint a new attorney for appellant. The trial court’s
written finding regarding appellant’s indigence, and written appointment of a new appellate
attorney if necessary, shall be filed with this Court in a supplemental clerk’s record within 5
days of the date of this order. Because this is a termination case, the Court is required to bring
this appeal to final disposition within 180 days of the date the notice of appeal was filed so far as
reasonably possible. See Tex. R. Jud. Admin. 6.2, reprinted in TEX. GOV’T CODE ANN., tit. 2,
subtit. F app. (West Supp. 2012).
        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental
clerk’s record is filed in this Court.
       It is so ORDERED.

Judge’s signature:/s/ Justice Evelyn V. Keyes
                    Acting individually  Acting for the Court

Date: January 24, 2013